Title: From Thomas Jefferson to William Wirt, 4 August 1805
From: Jefferson, Thomas
To: Wirt, William


                  
                     Dear Sir 
                     
                     Monticello Aug. 4. 1805
                     
                  
                  Your favor of July 24. has been duly recieved: and I feel every disposition to comply with your request respecting mr Henry: but I fear to promise from a doubt whether my occupations would permit me the time requisite to recollect and commit to paper the facts respecting him which were within my own knolege, as we had a very familiar intercourse for upwards of 20. years, & ran our course nearly together. during this our political principles being the same, we acted in perfect concert until the year 1781. I witnessed the part he bore in nearly all the great questions of that period, & perhaps could recollect some anecdotes not uninteresting. he was certainly the man who gave the first impulse to the ball of revolution. were I to give his character in general terms, it would be of mixed aspect. I think he was the best humored man in society I almost ever knew, and the greatest orator that ever lived. he had a consummate knolege of the human heart, which directing the efforts of his eloquence enabled him to attain a degree of popularity with the people at large never perhaps equalled. his judgment in other matters was inaccurate in matters of law it was not worth a copper: he was avaritious & rotten hearted. his two great passions were the love of money & of fame: but when these came into competition the former predominated.   if the work you propose is not destined to come out speedily I will endeavor to recollect what may be of use to it. be assured I want the testimony of nobody as to the honorable use you would make of my communications. Accept my friendly salutations & assurances of sincere esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               